444 F.2d 528
Lyle E. STRAHAN, Plaintiff-Appellant,v.William L. STRAHAN and Martha H. Strahan, Defendants-Appellees.
No. 29052.
United States Court of Appeals, Fifth Circuit.
June 17, 1971.

Robert G. Hebert, J. Stanley Wagner, New Orleans, La., for plaintiff-appellant.
A. Leon Hebert, Donn Moss, Baton Rouge, La., S. E. Lee, Jr., Berry & Lee, Winnsboro, La., Hebert, Moss & Graphia, Baton Rouge, La., for defendants-appellees.
Warren A. Goldstein, New Orleans, La., E. Drew McKinnis, Baton Rouge, La., Stone, Pigman, Walther, Wittmann & Hutchinson, New Orleans, La., McGehee & McKinnis, Baton Rouge, La., for amicus curiae, the Buras Heirs.
Arthur C. Watson, Watson & Murchison, Natchitoches, La., for amicus curiae, The Legitimate Heirs of DeWitt Owens.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The court has withheld decision in this case pending the disposition by the United States Supreme Court of the case of Labine v. Vincent, 1970, 401 U.S. 532, 91 S.Ct. 1017, 28 L.Ed.2d 288.


2
This is an appeal from a decision by the district court, 304 F.Supp. 40, holding the Louisiana laws that bar an inheritance by an illegitimate child from its parents to be constitutional.  The precise issue was raised in the Supreme Court in the Labine case, with the exception that there the decedent had publicly acknowledged the child, a circumstance which was not present here.  Nevertheless, the Supreme Court upheld the constitutionality of the Louisiana laws.  See Labine v. Vincent, 401 U.S. 532, 91 S.Ct. 1017, 28 L.Ed.2d 288.


3
The judgment is affirmed.